Filed
                                                                                       Washington State
                                                                                       Court of Appeals
                                                                                        Division Two

                                                                                       September 4, 2019




    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                        DIVISION II
 In the Matter of the                                               No. 53441-0-II
 Personal Restraint of

 DEMARCUS JEFFERY WILLIAMS,

                               Petitioner.
                                                             UNPUBLISHED OPINION



       CRUSER, J. — Demarcus Williams seeks relief from personal restraint resulting from his

2017 plea of guilty to first degree assault with a deadly weapon sentencing enhancement. The trial

court calculated his offender score as 4.5, including as prior convictions juvenile felony

adjudications in 2014 for “harassment (bodily injury)” and for “felony harassment.” Based on that

offender score, the trial court sentenced him to 155 months plus a 24-month sentencing

enhancement. He now argues that his judgment and sentence is facially invalid and that his plea

of guilty was involuntary, because those juvenile felony adjudications do not exist, and so should

not have been included in his offender score. He asks to be allowed to withdraw his guilty plea.

       The State concedes that those felony adjudications do not exist and Williams was found

guilty by the juvenile court in 2014 of only one count of gross misdemeanor harassment. However,

it argues that Williams is entitled only to be resentenced, not to be allowed to withdraw his plea,

because his guilty plea claim is time-barred. In re Pers. Restraint of Toledo-Sotelo, 176 Wash. 2d
759, 770, 297 P.3d 51 (2013). We accept the State’s concession. Under Toledo-Sotelo, RCW
No. 53441-0-II


10.73.090’s time-bar applies to guilty plea claims unless the petitioner shows that one of the

exceptions contained in RCW 10.73.100 applies. 176 Wash. 2d at 770. Williams fails to do so.

Sentencing a defendant with an incorrect offender score does not exceed the court’s jurisdiction,

so his petition is not exempt from the time-bar under RCW 10.73.100(5). In re Pers. Restraint of

Vehlewald, 92 Wash. App. 197, 203-04, 963 P.2d 903 (1998). Accordingly, we grant Williams’s

petition in part and remand his judgment and sentence for resentencing.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                    CRUSER, J.
 We concur:



 WORSWICK, J.




 MAXA, C.J.




                                                2